Citation Nr: 1609912	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to an increased disability rating in excess of 10 percent mechanical low back strain with multilevel degenerative spondylosis

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to March 1987, from August 1990 to May 1991 and from September 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the initial rating period, radiculopathy of the right lower extremity approximated mild incomplete paralysis of the sciatic nerve.  

2.  Throughout the initial rating period, radiculopathy of the left lower extremity approximated mild incomplete paralysis of the sciatic nerve. 

3. Throughout the increased rating period, mechanical low back strain with multilevel degenerative spondylosis approximated flexion greater than 30 degrees but not greater than 60 degrees.  The Veteran did not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome. 

4.  There is no competent evidence of a current right hip disability.  

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a 20 percent disability rating for mechanical low back strain with multilevel degenerative spondylosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  A right hip disability was not incurred in or aggravated by service and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a December 2013 letter informed the Veteran of the evidence required to substantiate her claims for increased rating for mechanical low back pain and service connection for bilateral hip disabilities.  The letter fulfilled the notice requirements of Dingess and Vazquez.  An April 2014 rating decision granted service connection for radiculopathy of the lower extremities.  The Veteran has appealed the initial ratings assigned for lower extremity radiculopathy.  The RO did not provide the Veteran with additional notice regarding the claims for higher initial ratings for lower extremity radiculopathy.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91. The RO issued a SOC in June 2014 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The February 2014 VA examination indicates that the Veteran receives all of her treatment through VA. Accordingly, there are no pertinent private outstanding treatment records in this case.  
  
The Veteran had VA examinations for lower extremity radiculopathy, a lumbar spine disability and a right hip disability in February 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiner reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy.  The examiner conducted a thorough examination of the right hip, which included range of motion tests and x-rays.  The examiner provided a medical opinion with a rationale, in support of the finding that there is no current right hip disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Ratings for Right and Left Lower Extremity Radiculopathy

An April 2014 rating decision granted service connection for radiculopathy of the right and left lower extremities.  Separate 10 percent rating were assigned for each lower extremity from November 2013.  

Lower extremity radiculopathy is evaluated under Diagnostic Code 8520.  A 10 percent rating is assignable for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is assignable for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve, in which the foot dangles and drops and there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Upon VA examination in February 2014,  the Veteran reported back pain which intermittently radiated into the buttocks.  Muscle strength testing showed normal strength of hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  There was no muscle atrophy.  Reflex examination showed   hypoactive ankle reflexes and normal knee reflexes.  The Veteran had normal sensation to light touch in both lower extremities.   The examiner noted that the sciatic nerves of both lower extremities were affected.   

The examiner noted that the Veteran's current signs and symptoms of radiculopathy included mild intermittent pain of both lower extremities.  The VA examiner indicated that there were no other signs or symptoms of radiculopathy.  The VA examiner indicated that the severity of radiculopathy was mild.  

VA outpatient treatment records do not contain findings regarding lower extremity radiculopathy.  

The above evidence establishes that lower extremity radiculopathy is manifested by subjective complaints of mild intermittent pain of both lower extremities.  Objective findings include hypoactive ankle reflexes, normal sensory examinations and normal muscle strength.  The examiner characterized the Veteran's lower extremity radiculopathy as mild.  The Board concludes that the Veteran's right and left lower extremity radiculopathy does not more nearly approximate moderate incomplete paralysis.  The Board has also considered whether any other diagnostic code would allow for a higher initial rating for the Veteran's right and left lower extremity radiculopathy.  However, there is no medical evidence of impairment of any other peripheral nerves other than the sciatic nerves of the lower extremities which would warrant higher ratings under any other diagnostic codes.   

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for either lower extremity at any point during the appeal period.  In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Mechanical Low Back Strain

A November 2005 rating decision granted service connection for mechanical back pain.  A 10 percent rating was assigned from July 2005.  A claim for an increased rating was received in November 2013.  The Veteran asserts that her back disability has worsened.

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:   A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.   

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a .

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Upon VA examination in February 2014, the Veteran denied surgeries or injections for her back.  She reported that her back pain had increased over the past year.  She reported treatment with over-the-counter pain relievers.  The Veteran reported 
flare-ups that impacted the function of the thoracolumbar spine.  She reported difficulty with prolonged sitting.  Range of motion testing showed forward flexion to 70 degrees, with objective evidence of pain at 60 degrees.  The Veteran had extension to 25 degrees, with pain at 25 degrees.  She had right and left lateral flexion to 30 degrees, with pain at 30 degrees.  The Veteran had left and right lateral rotation to 30 degrees without objective evidence of painful motion.  The Veteran did not have additional limitation of motion with repetitive use testing.  Functional loss included less movement than normal and pain on movement.  The Veteran did not have muscle spasm of the thoracolumbar spine.  The Veteran did not have intervertebral disc syndrome.  An x-ray report reflects an impression of multilevel degenerative spondylosis.   

As there is objective evidence of painful motion at 60 degrees, the Board finds that the Veteran's lumbar spine disability more nearly approximates forward flexion of the thoracolumbar spine of  30 degrees but not greater than 60 degrees.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204.  Accordingly, the Board finds that a 20 percent rating is warranted throughout the rating period from the date of the increased rating claim.   

The Board finds that a rating in excess of 20 percent rating is not assignable. There are no findings during  the rating period of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  A rating in excess of 20 percent is not warranted based upon incapacitating episodes.    

The Board has considered whether a separate rating is warranted for neurological abnormalities associated with the Veteran's lumbar spine disability.  The February 2014 examination showed radiculopathy affecting the sciatic nerves, for which separate ratings are currently in effect.  The evidence does not show neurological manifestations other than lower extremity radiculopathy.

For the reasons set forth above, the Board finds that a 20 percent rating, but no higher, is warranted for degenerative disc disease of the lumbar spine from November 20, 2013.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The rating criteria for peripheral nerve disabilities consider the degrees of paralysis of the peripheral nerves.  The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion.  The rating criteria also take into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Service Connection for a Right Hip Disability

The Veteran asserts that a right hip disability is related to service or to service-connected disabilities.   

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The current disability requirement for service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran had active duty service from September 1985 to March 1987, from August 1990 to May 1991 and from September 2004 to July 2005.  During service, in December 2004, the Veteran was evaluated for back pain and knee pain.  Physical examination showed tight hip flexors.  A diagnosis of a right hip disability was not noted.  In January 2005, the Veteran reported left hip pain after falling from a platform.  There were no complaints regarding the right hip.  A May 2005 medical evaluation board report noted a  history of falls causing left hip pain.

An October 2005 VA examination noted tendinitis of the left hip.  The October 2005 examination does not reflect a diagnosis of a right hip disability.  

Upon VA examination in February 2014, the Veteran reported bilateral hip pain.  She reported hip pain after prolonged sitting.  Examination showed pain on palpation of the hip.  There was no history of hip replacement or other hip surgery.  An x-ray of the pelvis showed an impression of normal pelvis and hips.

In a March 2014 opinion, the physician who examined the Veteran in February 2014 stated that no right hip condition was found on evaluation.  The examiner opined that the Veteran's complaints were secondary to spondylosis of the lumbar spine with radiculopathy.

VA outpatient treatment records in evidence do not reflect treatment or complaints of a right hip disability.

The Board acknowledges the Veteran's reports of right hip pain.  The Veteran is competent to report the symptoms  she has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record does not reflect that the Veteran has been diagnosed with a right hip disability.  A complaint of pain, without a diagnosis of an underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The February 2014 examination showed a normal right hip.  Thus, the Board finds that the evidence of record does not demonstrate a current diagnosis of a right hip disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a service connection for a right hip disability.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right hip condition is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

ORDER

An initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

An initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  

A 20 percent disability rating is granted for mechanical low back strain with multilevel degenerative spondylosis, subject to regulations governing the payment of monetary benefits.

Service connection for a right hip disability is denied.


REMAND

In her June 2014 substantive appeal, the Veteran reported that she was in the process of applying for Social Security Administration (SSA) disability benefits.  The Veteran's Social Security records are not associated with the claims file.  There is a reasonable possibility that Social Security records relating to a disability determination are relevant to her claim of entitlement to TDIU. Golz v. Shinseki, 590 F.3d 1317, 1322-23   (Fed. Cir. 2010).  A remand is therefore necessary to obtain any Social Security decisions and records.


Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any decisions and records pertaining to SSA disability benefits.  Any negative response should be included with the claims file.

2.  Then, after completing any other indicated development, readjudicate the claim for entitlement to a TDIU in light of all of the evidence of record.  If the benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


